Title: To Thomas Jefferson from Edmund Perryman, 29 April 1824
From: Perryman, Edmund
To: Jefferson, Thomas

Honourable Sir  Dunkirk April 29th 1824.I seize my cloven plume with a scriveners hand to portray to your view a scenery of the internal emotions of my mind: but language fails. Had I the coruscations of eloquence that flowed from the mouth of Cicero or the cogent reasons that so much adorn the name of Demosthanese I should fail to demonstrate the Ideas that surcharge the recepticle of my prolific imagination: I do not wish to write to you in a rant of lawless fancy but attend to some rule so as not to suffer my jenius to leed me estray—with regard to literature I feel myself deficient not being compitent to vie with the scholastics; yet I find it scatters flowers on the rugged journey of life and can use the Language of Cicero  of its studies he says “They afford nourishment to our youth delight our old age adorn prosperity supply a refuge in adversity are a constant source of pleasure at home are no impediment while abroad attend us in the seasons of the night and accompany us in our travels and retirements. I would fain explore the labyrinths of its intricacies but have no compitent tutor or wander through its mazes of delight but have not an aggregate Library though I have to labour under these debarations and likewise to attend to secular persuits yet literature next to religeon is the fountain of my greatest consolation I find in my mind a noble and puissant jenius that lends to emulation: but when I survey the fields of   lore or right to the great  I fall beneath their feet with humble prostration and use the language of Plato and say one thing I know I know nothing yet I feel anxious for the progression of learning in this country espessially in this state where is now erecting a monument for the reception of the Literate and the communicants caught on fancies wing my mind soars from the Matropolist of King & Queen into Albemarle county amids the pyramaids of nature there I see the grand Rotunda with its apendages I behold the image of a creative mind in the propotions of this noble edifice with its vaulted dome &c from thence I turn my eyes to the lofty columns of the Pavilions which seem to rest upon the horizon and repose in air, speak the elevation of the constructors mind and projecting grecian architecture and Italian cornice residences for the greate Masters of arts likewise the Dormantories receptacles for Juvenile minds to explore the fields of literature and rising to its zenith may I see the youths of Virginia raising their feble arms like Hercules in the cradle being nerved by erudition make the gigantic grasp on the crown of wisdom and virtue its bearer and raise this delightful mirror in the forum of this stately building that may reflect its radience not only through this state but may it be as a luminary that will eminate light through out this continent crossing the liquid element or bring deepshed day to a thousand relms. But, I have degressed yet my mind being Comme l’aiguille touchee de l’aimant elle a beau etre agitee des qu’elle ventre dans son reposelle se tourne vers le pole que l’attise I return again to the place of urbanity or to view the Hotels those esculent repositories where the Student are to receive their nutriment and to express their germs of thought on their scienctifical researches until an investigation of their acquirements are required When this is done in the conic rooms of the Rotunda may I see the Theologists and statesmen advancing in the vein with the Poets and Oritors their attendants bearing the ensigns of Liberty the Dove & Eagle with the flying Seraph—In order to concentrate the force of literature may I see likewise the Mathematicians Philosophers Astronomers Historians &c &c bringing up the rareward. May our poets improve their genius under the guidance of him who is the great arbiter of the universe. Whose mighty feat created the light And brought all nature from the womb of night may they not only echo to the voice of Europe and bards of other lines but sound a hymn which shall be the admiration of the world. May the eclaircissements of our Orators rival those of ancient greek & Rome in penetration and Eloquence & May you as proprietor and your confederates see the glory of this establishment far more than a pyramid that reaches the clouds may its salutary affect be felt while time shall last. I now make my patition not for a seat in any of those Pavilions because I cannot   with the eclat of the masters of arts nor yet for a room in those Dormantories not feeling myself able to pay five hundred dollars anually: but as a servant I make my patition for the upper room of the Rotunda and the charge of the Library there to be deposited I was at your house the last of january but had not the pleasure of seeing you—I expect to be up in your neighbourhood the first of June—I leave the above observationsFor your present excogitations I am &c.Edmund Perryman